PER CURIAM.
This appeal is by the defendant from an order denying his motion for relief filed under Rule 1.850 CrPR, 33 F.S.A. The defendant was charged by information with the crime of second degree murder. When arraigned he pleaded not guilty. At trial he withdrew the plea and pleaded guilty to manslaughter. He was adjudged guilty thereof and sentenced to ten years confinement, less certain jail time. The defendant’s subsequent motion presented as grounds for relief that his plea of guilty to the lesser offense of manslaughter was not voluntary, and that he had been inadequately represented by his appointed attorney.
Following an evidentiary hearing, the trial court denied the motion. Upon considering the record and briefs we find no reason to disturb that ruling of the trial court. By the trial record and the evidence on the evidentiary hearing the voluntariness of the defendant’s plea was sufficiently established, and such evidence furnishes adequate support for the rejection by the trial court of the movant’s contention of inadequacy of counsel.
Affirmed.